DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species D, Fig. 13, claims 1-11 in the reply filed on 2/18/2022 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/2022.

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a portion of the first power line,” and “a portion of the second power line” are unclear as to how they are related to the portions of the first and second power lines previously recited.
Regarding claim 5, the limitation “the first layer portion,” (line 2-3) is unclear as to which first layer portion.
Regarding claim 7, the limitation “a peripheral area,” is unclear as to how it is related to the peripheral area recited in claim 1. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2018/0145127; herein “Shin”).
Regarding claim 1, Shin discloses in Figs. 3-6 and related text a display apparatus, comprising: 
a base substrate (100) including a display area (at least a portion of DA) and a peripheral area (at least a portion of NDA), which is a non-display area and disposed adjacent to the display area;
a first conductive layer (10a/20a, see [0082]-[0083]) including a first layer portion of a first power line (10a of 10, see [0081]) and a first layer portion of a second power line (20a of 20, see [0081]), which are disposed on the base substrate in the peripheral area; and
a second conductive layer (10b/20b, see [0082]-[0083]) including a second layer portion of the first power line (10b of 10) and a second layer portion of the second power line (20b of 20), which are disposed on the base substrate in the peripheral area,
wherein the second layer portion of the first power line overlaps the first layer portion of the first power line and is electrically connected to the first layer portion of the first power line (see Fig. 6), 

wherein a portion of the first power line and a portion of the second power line overlap each other (e.g. in the horizontal direction as shown in Fig. 6).
Regarding claim 2, Shin further discloses 
a first power voltage is applied to the first power line, and
a second power voltage different from the first power voltage is applied to the second power line (see [0081] and [0034] at least).
Regarding claims 3 and 8, Shin further discloses 
a first via insulating layer (109, see [0083] and [0062]) disposed between the first conducive layer (10a/20a) and the second conductive layer (10b/20b), and
wherein the first via insulating layer comprises an organic insulating material (see [0063]).
Regarding claim 4, Shin further discloses wherein a portion of the second layer portion of the first power line (10b of 10) overlaps a portion of the first layer portion of the second power line (20a of 20) (e.g. horizontally as shown in Fig. 6).
Claim(s) 1, 5, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Um et al. (US 2020/0203653; herein “Um”).
Regarding claim 1, Um discloses in Figs. 1-4 and related text a display apparatus, comprising: 
a base substrate (110) including a display area (at least a portion of DA) and a peripheral area (at least a portion of NDA), which is a non-display area and disposed adjacent to the display area;
a first conductive layer (layer of VSSE/211, see Fig. 3 and [0101]) including a first layer portion of a first power line (VSS) and a first layer portion of a second power line (VDD), which are disposed on the base substrate in the peripheral area; and
a second conductive layer (layer of 151/212, see [0072] and [0101]) including a second layer portion of the first power line and a second layer portion of the second power line, which are disposed on the base substrate in the peripheral area,

wherein the second layer portion of the second power line overlaps the first layer portion of the second power line and is electrically connected to the first layer portion of the second power line (see Fig. 3), and
wherein a portion of the first power line and a portion of the second power line overlap each other (e.g. overlap horizontally as shown in Fig. 3).
Regarding claim 5, Um further discloses a cover electrode (152, see Fig. 3 and [0071]) disposed on the first layer portion of the first power line and the first layer portion to cover a portion where the first layer portion of the first power line and the first layer portion of the second power line are spaced apart from each other.
Regarding claim 6, Um further discloses 
a pixel electrode (141, see [0080]) disposed in the display area on the base substrate;
a light emitting layer (142, see [0080]) on the pixel electrode; and
an opposite electrode (153, see [0097]) on the light emitting layer, and
wherein the cover electrode (152) is disposed in a same layer as the pixel electrode (141) and includes a same material as the pixel electrode (see [0092]).
Regarding claim 9, Um further discloses 
a spider line (GIPa, see [0039]) disposed in the peripheral area on the base substrate, 
wherein the spider line is disposed between the base substrate and at least one line selected from the first power line and the second power line (between at least 151 and substrate, see Fig. 2).
Regarding claim 10, Um further discloses 
wherein the spider line (GIPa) includes a first layer spider line and a second layer spider line (191 and 192), and 
the display apparatus further comprises an insulating layer (113, see [0054]) disposed between the first layer spider line and the second layer spider line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, as applied to claim 1 above, and in view of Park (US 2018/0157110; herein “Park”).
Regarding claim 7, Shin does not explicitly disclose
a cover window including a light shielding pattern disposed in a peripheral area,
wherein the light shielding pattern is spaced apart from the display area when viewed from a plan view, and 
wherein the light shielding pattern partially overlaps the first power line and the second power line.
In the same field of endeavor, Park teaches in Figs. 1-2 and related text  
a cover window (600, see [0062]) including a light shielding pattern (640, see [0066]) disposed in a peripheral area,
wherein the light shielding pattern is spaced apart from the display area when viewed from a plan view (note that one can choose an “area” to read on “display area” such that the limitation is met), and 
wherein the light shielding pattern partially overlaps the first power line and the second power line (power lines associated with 144/142, see [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shin by having a cover window including a light shielding pattern disposed in a peripheral area, the light shielding pattern is spaced apart from the display area when viewed from a plan view, and  the light shielding pattern partially overlaps the first power line and the second power line, as taught by Park, in order to block light and/or images from the peripheral area and to allow the peripheral area not to be viewable at the viewing side of the display device (see Park [0066]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um, as applied to claim 1 above, and in view of Park (US 2018/0157110; herein “Park”).
Regarding claim 7, Um does not explicitly disclose
a cover window including a light shielding pattern disposed in a peripheral area,
wherein the light shielding pattern is spaced apart from the display area when viewed from a plan view, and 

In the same field of endeavor, Park teaches in Figs. 1-2 and related text  
a cover window (600, see [0062]) including a light shielding pattern (640, see [0066]) disposed in a peripheral area,
wherein the light shielding pattern is spaced apart from the display area when viewed from a plan view (note that one can choose an “area” to read on “display area” such that the limitation is met), and 
wherein the light shielding pattern partially overlaps the first power line and the second power line (power lines associated with 144/142, see [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Um by having a cover window including a light shielding pattern disposed in a peripheral area, the light shielding pattern is spaced apart from the display area when viewed from a plan view, and  the light shielding pattern partially overlaps the first power line and the second power line, as taught by Park, in order to block light and/or images from the peripheral area and to allow the peripheral area not to be viewable at the viewing side of the display device (see Park [0066]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um, as applied to claim 1 above, and in view of Yoon et al. (US 2016/0064462; herein “Yoon”).
Regarding claim 11, Um further discloses 
an active pattern (121, see [0061]) disposed on the base substrate in the display area; 
a gate electrode (124, see [0061]) overlapping the active pattern; and 
wherein the first conductive layer (VSSE/211) further includes a source electrode and a drain electrode (see 0068]), which are electrically connected to the active pattern, 
the second conductive layer (151/212) further includes a second contact pad (161, see [0054] and [0072]), 
wherein the display apparatus further comprises: 

a light emitting layer (142, see [0080]) on the pixel electrode; and 
an opposite electrode (153, see [0097]) disposed on the light emitting layer.
but does not explicitly disclose a storage electrode overlapping the gate electrode.
In the same field of endeavor, Yoon teaches in Fig. 1A, 2 and related text a display device comprising a storage electrode (C2, see [0073]) overlapping the gate electrode (130g, see [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Um by having a storage electrode overlapping the gate electrode, as taught by Yoon, in order to provide sufficient storage capacity (see Yoon [0073]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2019/0206958) is cited for showing first and second power lines (61/62/63 and 71/72/73), portions of which overlap in a direction perpendicular to the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/29/2022